DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Richard C Galati (Reg#66759) on 8/1/2022.

The application has been amended as follows: 
 	1. (Currently Amended) A computing device, comprising:
a housing having a rear side; 
a display device positioned in the housing; and
a movable stand having a first segment, a second segment, a third segment, a first hinge assembly pivotally joining the first segment to the rear side of the housing, a second hinge assembly pivotally joining the first segment to the second segment, and a third hinge assembly pivotally joining the second segment to the third segment, the movable stand being movable between a first position relative to the housing and a second position relative to the housing;
wherein in the first position, the first segment, the second segment, and the third segment are collapsed against the rear side of the housing;
wherein in the second position, the first segment, the second segment, and the third segment are configured to support the housing on a horizontal surface with the display device in an upright orientation with the housing spaced above and separated from the third segment, with the first segment spacing the rear surface of the housing from the second segment, and with the third segment oriented parallel to the horizontal surface and contacting the horizontal surface;
wherein the third segment is nestable into the second segment, and the first segment is nestable into the second segment.

3. (Cancelled)

6. (Currently Amended) A computing device, comprising:
a housing having a front side and a rear side;
a display screen viewable through the front side of the housing, wherein the rear side is positioned on the housing opposite the display screen;
a stand attached to the housing and movable between a first position relative to the housing and a second position relative to the housing, the stand having a total thickness in the second position, the total thickness extending from a front-most surface of the stand to a rear-most surface of the stand;
wherein the stand comprises a first portion, a second portion, and a third portion, wherein the first portion is nestable within a first opening in the third portion and is pivotally connected to the housing and to the third portion, wherein the second portion is nestable within a second opening in the third portion and is pivotally connected to the third portion;
wherein in the first position, the stand supports the housing on a horizontal support surface while the housing is above and spaced away from the horizontal support surface;
wherein in the second position, the total thickness of the stand is entirely positioned between the front side and the rear side of the housing


13. (Currently Amended) A computing device, comprising:
a housing having a front surface and a rear surface;
a stand attached the housing and movable between a first position relative to the housing and a second position relative to the housing, the stand comprising a first portion, a second portion, and a third portion, the first portion being rotatably connected to the housing and being nestable into the third portion, the second portion being rotatably connected to the third portion and being nestable into the third portion;
wherein in the first position, the stand spaces the housing away from a horizontal support surface
wherein in the second position, the stand is stowed against the housing and the housing is configured to be in a horizontal position with the rear surface contacting and parallel to the horizontal support surface[[;]].

14. (Currently Amended) The computing device of claim 13, wherein the stand is configured to transition from the first position to the second position in response to continual application of a force to a single point on the front surface of the housing, wherein the force moves the housing and the stand from the first position to the second position, wherein the point is positioned on the front surface vertically above [[a]]the hinge attaching the stand to the housing.
18. (Cancelled)

Reasons for Allowance
Claims 1-2, 4-15, 17, 19 and 20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A computing device, comprising:
a housing having a rear side; 
a display device positioned in the housing; and
a movable stand having a first segment, a second segment, a third segment, a first hinge assembly pivotally joining the first segment to the rear side of the housing, a second hinge assembly pivotally joining the first segment to the second segment, and a third hinge assembly pivotally joining the second segment to the third segment, the movable stand being movable between a first position relative to the housing and a second position relative to the housing;
wherein in the first position, the first segment, the second segment, and the third segment are collapsed against the rear side of the housing;
wherein in the second position, the first segment, the second segment, and the third segment are configured to support the housing on a horizontal surface with the display device in an upright orientation with the housing spaced above and separated from the third segment, with the first segment spacing the rear surface of the housing from the second segment, and with the third segment oriented parallel to the horizontal surface and contacting the horizontal surface;
wherein the third segment is nestable into the second segment, and the first segment is nestable into the second segment.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of computing device comprising housing, a display device and the movable stand, specifically the arrangement of the movable stand having first, second and third segments and hinges (first hinge, second hinge and third hinge), and how the hinges, and each segments of the movable stand is arranged and operated in the two positions (first position and the second position), lastly, the specific configuration of the third segment nestable into the second segment and the first segment is nestable into the second segment, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior arts of record are provided in the previous office action.
Additionally, the office mentioned another close prior art in Lin et al. US Patent 8783641.
Lin in similar field of stand teaches a stand comprising three segments (figure 2, elements 1-3) such that the segments are nestable (figure 5-6). 
Another close prior art is Huebner US Patent 9066442. 
Huebner in similar field of stand teaches a stand comprising three segments such that the segments are nestable.
Lin nor Huebner does not teach or suggest the specific arrangement as claimed by the applicant, specifically, the detail of how the movable stand is secured to the housing on the rear side and the specific hinge position, since Lin just provides back support and not hinged to the electronic device. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 6 the prior art of record, individually or in combination does not teach or fairly suggest:
A computing device, comprising:
a housing having a front side and a rear side;
a display screen viewable through the front side of the housing, wherein the rear side is positioned on the housing opposite the display screen;
a stand attached to the housing and movable between a first position relative to the housing and a second position relative to the housing, the stand having a total thickness in the second position, the total thickness extending from a front-most surface of the stand to a rear-most surface of the stand;
wherein the stand comprises a first portion, a second portion, and a third portion, wherein the first portion is nestable within a first opening in the third portion and is pivotally connected to the housing and to the third portion, wherein the second portion is nestable within a second opening in the third portion and is pivotally connected to the third portion;
wherein in the first position, the stand supports the housing on a horizontal support surface while the housing is above and spaced away from the horizontal support surface;
wherein in the second position, the total thickness of the stand is entirely positioned between the front side and the rear side of the housing.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of computing device comprising housing, a display device and the movable stand and the size of the movable stand (i.e. thickness), specifically the arrangement of the movable stand having first, second and third segments and pivotally connection between each segment and the housing, and how the pivoting connections and each segments of the movable stand is arranged and operated in the two positions (first position and the second position), lastly, the specific configuration of the third segment nestable into the second segment and the first segment is nestable into the second segment, at least the highlighted configuration in combination of the remaining limitation of the entire claim 6 and the function/operation of the claim 6 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 13 the prior art of record, individually or in combination does not teach or fairly suggest:
A computing device, comprising:
a housing having a front surface and a rear surface;
a stand attached the housing and movable between a first position relative to the housing and a second position relative to the housing, the stand comprising a first portion, a second portion, and a third portion, the first portion being rotatably connected to the housing and being nestable into the third portion, the second portion being rotatably connected to the third portion and being nestable into the third portion;
wherein in the first position, the stand spaces the housing away from a horizontal support surface;
wherein in the second position, the stand is stowed against the housing and the housing is configured to be in a horizontal position with the rear surface contacting and parallel to the horizontal support surface.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of computing device comprising housing, a and the stand specifically the arrangement of the movable stand having first, second and third segments and rotatably connection between each segment and the housing, and how the rotatable connections and each segments of the movable stand is arranged and operated in the two positions (first position and the second position), lastly, the specific configuration of the third segment nestable into the second segment and the first segment is nestable into the second segment, at least the highlighted configuration in combination of the remaining limitation of the entire claim 13 and the function/operation of the claim 13 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior arts for claim 6 and claim 13 are the same ones indicated under claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841